I find no evidence of negligence of the defendant as alleged in the declaration.
Overhead ceilings are not required to be so constructed as to be walked upon by men going into attics or garrets which are not floored. There is no evidence that Stool was instructed to walk upon or to place his weight on the ceiling. Common sense should have directed him not to place his weight on the ceiling and that to do so would cause it to break through.
I think Stool had no right of recovery, had he been injured in the fall, and if plaintiff had any legal cause of action it was against Stool and not against the defendant.
TERRELL and BROWN, J.J., concur.